SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

819
KA 13-00251
PRESENT: CENTRA, J.P., FAHEY, CARNI, LINDLEY, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MARGARET D. MARRERO, DEFENDANT-APPELLANT.


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (ROBERT TUCKER OF COUNSEL),
FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (JASON A. MACBRIDE
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Ontario County Court (William F.
Kocher, J.), rendered January 2, 2013. The judgment convicted
defendant, upon her plea of guilty, of criminal possession of stolen
property in the fourth degree, grand larceny in the fourth degree, and
possession of burglar’s tools.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting her
upon a plea of guilty of, inter alia, grand larceny in the fourth
degree (Penal Law §§ 20.00, 155.30 [1]). Defendant’s challenge to the
factual sufficiency of the plea with respect to that count is
unpreserved for our review inasmuch as she did not move to withdraw
her plea or to vacate the judgment of conviction on that ground (see
CPL 470.05 [2]; People v Williams, 91 AD3d 1299, 1299; see generally
People v Lopez, 71 NY2d 662, 665). This case does not fall within the
narrow exception to the preservation requirement because the plea
colloquy did not “clearly cast[] significant doubt upon the
defendant’s guilt or otherwise call[] into question the voluntariness
of the plea” (Lopez, 71 NY2d at 666). We decline to exercise our
power to review defendant’s challenge as a matter of discretion in the
interest of justice (see CPL 470.15 [3] [c]).




Entered:    July 3, 2014                           Frances E. Cafarell
                                                   Clerk of the Court